
	
		III
		109th CONGRESS
		2d Session
		S. RES. 545
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2006
			Ms. Stabenow (for
			 herself, Mr. Isakson,
			 Mr. Chambliss, and
			 Mr. Levin) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the life and achievements of
		  Will Keith Kellogg.
	
	
		Whereas Will Keith Kellogg was born on April 7, 1860, and
			 died at the age of 91 on October 6, 1951;
		Whereas W.K. Kellogg believed that—
			(1)a proper diet
			 plays an important role in maintaining a healthy lifestyle; and
			(2)breakfast is the
			 most important meal of the day;
			Whereas W.K. Kellogg developed the now world-famous
			 Kellogg’s Corn Flakes cereal in his Battle Creek, Michigan, production facility
			 on April 1, 1906;
		Whereas, for 100 years, the Kellogg Company has provided
			 citizens of the United States and countries around the world with nutritious
			 food products;
		Whereas, throughout its development, the Kellogg Company
			 has set milestones in consumer awareness of proper nutrition by—
			(1)becoming the
			 first company to include a nutrition facts label on its ever-changing and
			 innovative packaging; and
			(2)adhering to the
			 strict values of quality and health consciousness that W.K. Kellogg had always
			 valued;
			Whereas, while the citizens of the United States struggled
			 during the time of economic depression and stagnation during the 1930s, W.K.
			 Kellogg famously announced I’ll invest my money in
			 people.;
		Whereas W.K. Kellogg started the W.K. Kellogg Foundation
			 to operate separately from the Kellogg Company, and led the foundation by
			 adhering to the guiding principle of helping people to help
			 themselves;
		Whereas today, the W.K. Kellogg Foundation is 1 of the
			 largest philanthropic institutions in the world, funding projects throughout
			 the world in—
			(1)health;
			(2)education;
			(3)agriculture;
			(4)leadership;
			 and
			(5)youth
			 development;
			Whereas the assets of the W.K. Kellogg Foundation were
			 nearly $6,000,000,000 when the foundation approached its 75th Anniversary in
			 2005;
		Whereas, during those 75 years of service, the foundation
			 donated more than $3,000,000,000 to help people help themselves;
		Whereas, during the Second World War, the production
			 facilities of the Kellogg Company were used to assist the Armed Forces in many
			 engineering efforts;
		Whereas, during that time, the products of the Kellogg
			 Company became a common item in packages sent by families to soldiers serving
			 overseas;
		Whereas W.K. Kellogg was later awarded the Army-Navy
			 E Flag for Excellence for his valuable contributions to the
			 United States during the Second World War;
		Whereas, throughout its history, the Kellogg Company
			 introduced many of their most famous and successful cereals and characters,
			 including—
			(1)Tony the Tiger;
			 and
			(2)Snap, Crackle,
			 and Pop;
			Whereas, in 1969, astronauts on board the Apollo 11
			 breakfasted on cereal produced by the Kellogg Company during their successful
			 mission to the moon, thereby making it the first breakfast cereal ever to reach
			 outer space;
		Whereas the Kellogg Company opened a new headquarters
			 facility in Battle Creek;
		Whereas, throughout the 1980s and 1990s, the Kellogg
			 Company continued its commitment to social responsibility by supporting
			 numerous organizations, including—
			(1)the United Negro
			 College Fund;
			(2)the Statue of
			 Liberty-Ellis Island renewal project; and
			(3)organizations
			 that sought to end the policy of apartheid that was enforced by the Government
			 of South Africa;
			Whereas today, the Kellogg Company produces more than 40
			 different cereals on 6 continents, and markets the products of the company in
			 more than 180 countries;
		Whereas the Kellogg Company employs 25,000 people
			 throughout the world; and
		Whereas the Kellogg Company currently has production
			 facilities in 13 states, including—
			(1)California;
			(2)Georgia;
			(3)Illinois;
			(4)Kansas;
			(5)Kentucky;
			(6)Michigan;
			(7)Nebraska;
			(8)New
			 Jersey;
			(9)North
			 Carolina;
			(10)Ohio;
			(11)Pennsylvania;
			(12)Tennessee;
			 and
			(13)Washington: Now,
			 therefore, be it
			
	
		That the Senate recognizes—
			(1)the great
			 contributions of Will Keith Kellogg to—
				(A)the citizens of
			 the United States; and
				(B)the people of the
			 world;
				(2)the 100th
			 anniversary of the creation of the first flaked breakfast cereal, which
			 occurred on April 1, 2006; and
			(3)the achievements
			 of W.K. Kellogg and the benefits enjoyed by all those touched by his
			 life.
			
